UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-04571 Name of Registrant: Vanguard Pennsylvania Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2012 – May 31, 2013 Item 1: Reports to Shareholders Semiannual Report | May 31, 2013 Vanguard Pennsylvania Tax-Exempt Funds Vanguard Pennsylvania Tax-Exempt Money Market Fund Vanguard Pennsylvania Long-Term Tax-Exempt Fund > After a generally strong performance since early 2011, municipal bonds lost ground in the six months ended May31,2013. > Vanguard Pennsylvania Long-Term Tax-Exempt Fund returned about–1% for the period, lagging its benchmark slightly and finishing just about even with the average return of Pennsylvania peer funds. > With short-term interest rates still anchored near zero by Federal Reserve policy, Vanguard Pennsylvania Tax-Exempt Money Market Fund returned 0.01%. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 8 Pennsylvania Tax-Exempt Money Market Fund. 11 Pennsylvania Long-Term Tax-Exempt Fund. 28 About Your Fund’s Expenses. 60 Trustees Approve Advisory Arrangement. 62 Glossary. 63 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended May 31, 2013 Taxable- SEC Equivalent Income Capital Total Yield Yield Returns Returns Returns Vanguard Pennsylvania Tax-Exempt Money Market Fund 0.01% 0.02% 0.01% 0.00% 0.01% Pennsylvania Tax-Exempt Money Market Funds Average 0.00 Pennsylvania Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper Inc. Vanguard Pennsylvania Long-Term Tax-Exempt Fund Investor Shares 2.28% 4.16% 1.75% -3.02% -1.27% Admiral™ Shares 2.36 4.30 1.78 -3.02 -1.24 Barclays PA Municipal Bond Index -1.12 Pennsylvania Municipal Debt Funds Average -1.24 Pennsylvania Municipal Debt Funds Average: Derived from data provided by Lipper Inc. 7-day SEC yield for the Pennsylvania Tax-Exempt Money Market Fund; 30-day SEC yield for the Pennsylvania Long-Term Tax-Exempt Fund. The calculation of taxable-equivalent yield assumes a typical itemized tax return and is based on the maximum federal tax rate of 43.4% and the maximum income tax rate for the state. Local taxes were not considered. Please see the prospectus for a detailed explanation of the calculation. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance November 30, 2012, Through May 31, 2013 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Pennsylvania Tax-Exempt Money Market Fund $1.00 $1.00 $0.000 $0.000 Vanguard Pennsylvania Long-Term Tax-Exempt Fund Investor Shares $11.93 $11.57 $0.209 $0.000 Admiral Shares 11.93 11.57 0.214 0.000 1 Chairman’s Letter Dear Shareholder, Bond market returns were disappointing in the six months ended May 31. Gains early in 2013 were bookended by sell-offs in December and May. Questions about when the Federal Reserve might scale back its stimulative bond-buying led interest rates to climb in the period’s closing weeks, making it the worst May for municipal bonds in more than two decades. Against this backdrop, Vanguard Pennsylvania Long-Term Tax Exempt Fund returned –1.27% for Investor Shares and –1.24% for Admiral Shares for the period. Rising interest rates pushed bond prices down, producing a –3.02% capital return for Investor Shares that was only partly offset by a 1.75% return from interest income. The Long-Term Fund’s result slightly trailed the –1.12% return of its benchmark index and was more or less even with the –1.24% average return of Pennsylvania tax-exempt funds. The somewhat longer maturity of the fund’s holdings weighed on six-month performance relative to the benchmark. The Pennsylvania Tax-Exempt Money Market Fund returned 0.01%, reflecting the Fed’s four-year-old policy of holding the shortest-term interest rates near zero. 2 As municipal bond prices fell, yields rose. (Bond yields and prices move in opposite directions.) The 30-day SEC yield for Investor Shares of the Long-Term Fund increased from 2.12% on November 30, 2012, to 2.28% on May 31. The Money Market Fund’s 7-day SEC yield was almost unchanged at 0.01%. Please note: The funds are permitted to invest in securities whose income is subject to the alternative minimum tax (AMT). As of May 31, the Long-Term Fund owned no securities that would generate income distributions subject to the AMT, but the Money Market Fund did. Bond returns retreated as yields jumped in May Bonds, which had clung to a modestly positive return over the previous few months, dipped into negative territory in May. Rising home prices contributed to the selloff. Comments by Fed Chairman Ben Bernanke also disconcerted investors; he told Congress that the central bank might decide in coming months to curtail its massive bond-buying program. Both the broad U.S. taxable bond market and the broad municipal market returned –1.1% for the six months ended May 31. The yield on the 10-year Treasury note Market Barometer Total Returns Periods Ended May 31, 2013 Six One Five Years Months Year (Annualized) Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) -1.05% 0.91% 5.50% Barclays Municipal Bond Index (Broad tax-exempt market) -1.09 3.05 5.70 Citigroup Three-Month U.S. Treasury Bill Index 0.05 0.08 0.25 Stocks Russell 1000 Index (Large-caps) 16.68% 27.62% 5.57% Russell 2000 Index (Small-caps) 20.60 31.07 7.15 Russell 3000 Index (Broad U.S. market) 16.97 27.88 5.69 MSCI All Country World Index ex USA (International) 8.11 25.79 -1.62 CPI Consumer Price Index 1.18% 1.36% 1.46% 3 closed the period at 2.11%, low by historical measures but considerably higher than the April-end yield of 1.67%. Stocks were strong globally, but Japan’s market turned volatile Stocks worldwide performed robustly over the half year despite giving back some gains in the period’s final weeks. The overall return was about 12%. U.S. stocks, spared some of the international turbulence, increased nearly 17% as the economy kept slowly improving. Developed markets stocks in the Pacific region returned about 14% and those in Europe about 10%, while emerging market stocks crept up about 1%. Although Japanese stocks climbed more than 20% for the period, they sank more than 5% in May as Prime Minister Shinzo Abe’s economic recovery plan hit some unexpected bumps. Joe Davis, Vanguard’s chief economist, recently noted that stimulative central bank policies in the United States, Japan, and Europe have affected financial markets substantially and “boosted investor psychology and business psychology to some extent.” Central banks have engaged in bond-buying on a massive scale to hold down long-term interest rates and thus encourage business and consumer borrowing. Joe did voice concern that “the sheer size” of central bank actions may be distorting investors’ decisions and leading some to take undue risk. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Pennsylvania Tax-Exempt Money Market Fund 0.16% — 0.23% Pennsylvania Long-Term Tax-Exempt Fund 0.20 0.12% 1.07 The fund expense ratios shown are from the prospectus dated March 28, 2013, and represent estimated costs for the current fiscal year. For the six months ended May 31, 2013, the funds’ annualized expense ratios were: for the Pennsylvania Tax-Exempt Money Market Fund, 0.13%; and for the Pennsylvania Long-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares. The six-month expense ratio for the Pennsylvania Tax-Exempt Money Market Fund reflects a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before this reduction, the fund’s annualized six-month expense ratio was 0.16%. Peer-group expense ratios are derived from data provided by Lipper Inc. and capture information through year-end 2012. Peer groups: For the Pennsylvania Tax-Exempt Money Market Fund, Pennsylvania Tax-Exempt Money Market Funds; for the Pennsylvania Long-Term Tax-Exempt Fund, Pennsylvania Municipal Debt Funds. 4 Pennsylvania’s finances made progress, but challenges persist Despite some well-publicized exceptions, such as in Detroit and Illinois (now the state with the lowest credit rating on its general obligation bonds), the finances of many state and local governments continued to improve during the six months. This has been largely true in Pennsylvania as well. The Commonwealth’s unemployment rate was 7.5% in April 2013, close to the national average and matching the state’s lowest level in the past four years. And, according to preliminary estimates by the Nelson A. Rockefeller Institute of Government, Pennsylvania’s total state Investment insight What might tax-exempt bonds return in the future? It’s often said that a bond’s current yield to maturity—its rate of return if held until the bond matures—is a good indicator of the total return you will realize on the bond. The chart below compares the historical yields of municipal bonds nationwide (the dotted line) with their average total return over the succeeding ten years (the solid line) to show how closely they’ve tracked each other in the past. (In other words, the data point on the solid line for December 31, 2002, represents the average annual return for the ten years ended December 31, 2012.) At the close of the period, municipal bond yields hovered near historical lows, suggesting that future returns will be much more modest than those earned in recent years. 5 tax revenues increased about 2% in the first calendar quarter of 2013 over the same period in 2012, while state collections nationwide rose 9.3%. During the past decade, Pennsylvania’s economic base has become more diversified, relying less on manufacturing and benefiting from activity centered around the Marcellus Shale. Still, with a population that ranks as one of the oldest in the nation, state finances are stretched by the need to fund health care, pensions, and other programs. Nationwide, as in Pennsylvania, the municipal bond supply remained relatively light, and munis performed well after Congress addressed some of the “fiscal cliff” uncertainty at the turn of the new year. Even as new highs in the stock market lured some investors away, demand for municipal bonds was healthy, especially because their yields, given their federal tax exemption, were attractive compared with those of similar-maturity U.S. Treasury securities. But Pennsylvania municipals were affected like other bonds when investors began selling in May. As I noted earlier, the Pennsylvania Long-Term Tax-Exempt Fund fell behind its benchmark during the half year. The fund’s heavier exposure to longer-maturity bonds and lighter exposure to short-term bonds restrained its relative returns. Bonds remain a key element of a diversified portfolio The bond market enjoyed decades of robust returns against a backdrop of falling interest rates, tame inflation, and, at times, investors’ search for a safe harbor from stock market volatility. But those hoping to see this happen again soon are likely to be disappointed. Although yields have ticked up of late, they are still not far off historical lows. This doesn’t just mean that bonds are generating modest income; it also means that there’s little room for them to appreciate in price, given that yields and prices move in opposite directions. And if interest rates rise substantially, bonds may well deliver more negative returns—as many did in the last six months. Although reducing your bond allocation and waiting in the wings might seem prudent, there are good reasons to think twice before making any abrupt shifts in your portfolio. Research has shown that trying to time the markets—in this case, to make the right call on when to get out of bonds and when to get back into them—doesn’t often work out well. Keep in mind, too, that reducing the amount of bonds in an otherwise well-balanced portfolio inevitably increases your volatility risk. That’s because the bond component plays an essential role in helping to cushion the impact of volatility in the stock component, especially during steep downturns in the equity market. 6 That point was made in a recent Vanguard research paper examining the impact of low bond returns on a balanced portfolio. “The diversification benefits of bonds in a stock/bond portfolio will likely persist,” authors Francis Kinniry and Brian Scott wrote. “This feature, more than projected returns, justifies a strategic allocation to bonds.” (You can find the full paper, Reducing Bonds? Proceed With Caution , at vanguard.com/research.) As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer June 18, 2013 7 Advisor’s Report For the six months ended May 31, 2013, Vanguard Pennsylvania Tax-Exempt Money Market Fund returned 0.01%, compared with the 0.00% average return of its peers. Vanguard Pennsylvania Long-Term Tax-Exempt Fund returned –1.27% for Investor Shares and –1.24% for Admiral Shares. The Long-Term Fund lagged its benchmark, the Barclays Pennsylvania Municipal Bond Index, which returned –1.12%. The fund finished virtually even with the –1.24% average return of its peers. The investment environment The fiscal half year was difficult for the municipal bond market, primarily because of investor skittishness at the start and end of the period. In late May, Federal Reserve Chairman Ben Bernanke told Congress that the Fed might decide in the coming months to scale back its stimulative program of buying $85 billion a month of U.S. Treasury bonds and mortgage-backed securities. Although the chairman’s brief remark was ambiguous—no specific timetable, amounts, targets, or economic trigger points were mentioned—many bond investors reacted negatively. In the municipal market, yields, especially those of longer-term bonds, rose sharply. Bond prices, which move inversely to changes in yields, fell substantially. The downdraft was surprising because May has historically been a good month for municipal bonds given seasonal supply-and-demand factors. [Shortly after our reporting period ended, Yields of Tax-Exempt Municipal Securities (AAA-Rated General-Obligation Issues) November 30, May 31, Maturity 2012 2013 2 years 0.30% 0.29% 5 years 0.64 0.94 10 years 1.47 2.09 30 years 2.47 3.24 Source: Vanguard. 8 Mr. Bernanke was more expansive. He said the Fed might start scaling back bond purchases later in 2013, possibly ending the program by mid-2014.] This time, May mirrored December, when investors were unnerved by the potential economic consequences associated with the “fiscal cliff” negotiations and by a proposal—since back-burnered—to curb the federal tax exemption on municipal bond income. Municipal bond returns recovered somewhat, despite some March volatility, only to run into the May jitters. The Fed’s bond actions have aimed to reduce the yields of longer- and intermediate-term bonds. Its parallel policy for short-term interest rates, in place since December 2008, has maintained a target for the federal funds rate between 0% and 0.25%. This, of course, is why the yields of Vanguard Pennsylvania Tax-Exempt Money Market Fund and other money market funds are negligible or zero. The central bank is expected to keep short-term rates at ultra-low levels until the stubbornly high unemployment rate falls significantly. In light of those policies, yield-starved investors had been willing to take on more risk. That included buying bonds with longer maturities, especially those with callable features (associated with higher yields), and bonds of lower credit quality. May’s plummet in prices, and increases in yield, affected longer-maturity bonds the most because of their greater sensitivity to rate increases. Bonds of lower credit quality continued to outperform higher-quality ones, producing positive—though not stellar—returns during the half year. For bond issuers, low interest rates are a different story. Such rates have enabled state and local governments to refinance outstanding higher-cost debt and reduce the debt-service burden on stressed budgets, though there are signs that this tactic may be running its course. Low interest rates also make the financing of new projects less costly. Pennsylvania and other issuers, however, have been approaching these “new money” bonds cautiously because they are still shoring up their finances in the wake of the Great Recession. State and local governments typically recover from recessions with a lag, and this latest slump was unusually severe. Even so, a recovery is proceeding. One gauge is the Philadelphia Federal Reserve Bank’s index of coincident economic indicators. For each state, the index incorporates payroll employment, the jobless rate, average hours worked in manufacturing, and inflation-adjusted wage and salary disbursements. Since the recession’s trough, the index for Pennsylvania has risen 9%, same as the index for the nation as a whole. 9 Management of the funds In an effort to capture interest income for the Pennsylvania Long-Term Tax-Exempt Fund at a time of protracted low rates, we have been emphasizing bonds with maturities of 10 to 20 years, a strategy that has helped for some time. This worked against the fund during the reporting period, though, because yields rose the most for longer-maturity bonds. The overweighting of longer-term bonds was accompanied by an underweighting of bonds with maturities under 5 years. Some of the latter bonds experienced smaller yield increases (and smaller price declines). Despite a decline in new-bond issuance, we maintained the portfolio’s diversification by taking advantage of opportunities in the secondary market. Among new issues, a large Commonwealth general obligation bond allowed us to add exposure to the intermediate portion of the yield curve. Other purchases included appropriation debt (high-rated bonds backed by legislative appropriations) issued by the Commonwealth Financing Authority, the independent agency that administers the state’s economic stimulus packages. We also purchased bonds funding water and sewer facilities in Westmoreland County. As you would expect, the Fed’s tight lid on short-term interest rates presented yet another challenge for the Money Market Fund. Nevertheless, we were able to improve returns using several relative value and income strategies involving credit sectors, security selection, and structural opportunities, such as by adding floating-rate notes. A look ahead As the economy improves and the Fed eventually tapers off its bond-buying program, we expect interest rates to become more volatile. Investors are likely to keep reaching for yield, especially if short-term rates remain near zero. We expect lower-quality bonds to continue to outperform but ultimately to become overvalued; accordingly, we plan to gradually reduce our exposure to them. We still favor sectors, such as health care, that provide relative value opportunities. Even if today’s low yields persist, we are confident that our deep bench of analysts, traders, and portfolio managers can keep adding value to the funds. John M. Carbone, Principal, Portfolio Manager James M. D’Arcy, Portfolio Manager Pamela Wisehaupt Tynan, Principal, Head of Municipal Money Market Funds Christopher W. Alwine, CFA, Principal, Head of Municipal Bond Funds Vanguard Fixed Income Group June 20, 2013 10 Pennsylvania Tax-Exempt Money Market Fund Fund Profile As of May 31, 2013 Financial Attributes Ticker Symbol VPTXX Expense Ratio 1 0.16% 7-Day SEC Yield 0.01% Average Weighted Maturity 24 days Distribution by Credit Quality (% of portfolio) First Tier 100.0% For information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratio shown is from the prospectus dated March 28, 2013, and represents estimated costs for the current fiscal year. For the six months ended May 31, 2013, the annualized expense ratio was 0.13%, reflecting a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before this reduction, the expense ratio was 0.16%. 11 Pennsylvania Tax-Exempt Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the fund. The fund’s 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Fiscal-Year Total Returns (%): November 30, 2002, Through May 31, 2013 PA Tax-Exempt Money Mkt Funds Avg Fiscal Year Total Returns Total Returns 2003 0.91% 0.56% 2004 1.05 0.60 2005 2.19 1.72 2006 3.31 2.85 2007 3.64 3.14 2008 2.42 1.93 2009 0.50 0.22 2010 0.12 0.00 2011 0.06 0.00 2012 0.03 0.01 2013 0.01 0.00 7-day SEC yield (5/31/2013): 0.01% Pennsylvania Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper Inc. Note: For 2013, performance data reflect the six months ended May 31, 2013. Average Annual Total Returns: Periods Ended March 31, 2013 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Pennsylvania Tax-Exempt Money Market Fund 6/13/1988 0.03% 0.43% 1.38% See Financial Highlights for dividend information. 12 Pennsylvania Tax-Exempt Money Market Fund Financial Statements (unaudited) Statement of Net Assets As of May 31, 2013 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund’s Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the “Portfolio Holdings” page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (105.1%) Pennsylvania (102.8%) Allegheny County PA GO VRDO 0.110% 6/7/13 LOC 37,280 37,280 Allegheny County PA GO VRDO 0.110% 6/7/13 LOC 14,455 14,455 Allegheny County PA Higher Education Building Authority University Revenue (Carnegie Mellon University) VRDO 0.090% 6/3/13 108,420 108,420 Allegheny County PA Higher Education Building Authority University Revenue (Point Park University) VRDO 0.130% 6/7/13 LOC 5,600 5,600 1 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) TOB VRDO 0.120% 6/7/13 LOC 2,700 2,700 1 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) TOB VRDO 0.140% 6/7/13 68,595 68,595 Allegheny County PA Industrial Development Authority Health Care Revenue (Vincentian Collaborative System) VRDO 0.130% 6/7/13 LOC 7,725 7,725 Allegheny County PA Industrial Development Authority Revenue (Western Pennsylvania School for Blind Children) VRDO 0.120% 6/7/13 2,800 2,800 Beaver County PA Industrial Development Authority Pollution Control Revenue (FirstEnergy Generation Project) VRDO 0.070% 6/3/13 LOC 35,900 35,900 Beaver County PA Industrial Development Authority Pollution Control Revenue (FirstEnergy Generation Project) VRDO 0.110% 6/3/13 LOC 6,650 6,650 Beaver County PA Industrial Development Authority Pollution Control Revenue (Metropolitan Edison Co. Project) VRDO 0.140% 6/7/13 LOC 10,000 10,000 1 Berks County PA Municipal Authority Revenue (Reading Hospital & Medical Center Project) TOB PUT 0.200% 8/15/13 LOC 22,830 22,830 1 Berks County PA Municipal Authority Revenue (Reading Hospital & Medical Center Project) TOB VRDO 0.110% 6/7/13 11,700 11,700 13 Pennsylvania Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) 1 Berks County PA Municipal Authority Revenue (Reading Hospital & Medical Center Project) TOB VRDO 0.120% 6/7/13 LOC 97,195 97,195 1 Berks County PA Municipal Authority Revenue (Reading Hospital & Medical Center Project) TOB VRDO 0.150% 6/7/13 9,750 9,750 Bucks County PA GO 2.000% 6/1/13 1,315 1,315 Bucks County PA Industrial Development Authority Hospital Revenue (Grand View Hospital) VRDO 0.100% 6/7/13 LOC 12,550 12,550 Bucks County PA Industrial Development Authority Revenue (Pennswood Village Project) VRDO 0.140% 6/7/13 LOC 8,255 8,255 Butler County PA General Authority Revenue (Erie School District Project) VRDO 0.130% 6/7/13 LOC 12,440 12,440 Cambria County PA Industrial Development Authority Revenue (American National Red Cross) VRDO 0.130% 6/7/13 LOC 5,775 5,775 1 Central Bradford PA Progress Authority Revenue (Robert Packer Hospital) TOB VRDO 0.120% 6/7/13 LOC 10,495 10,495 Chester County PA Industrial Development Authority Student Housing Revenue (University Student Housing LLC Project) VRDO 0.120% 6/7/13 LOC 36,485 36,485 Chester County PA Industrial Development Authority Student Housing Revenue (University Student Housing LLC Project) VRDO 0.120% 6/7/13 LOC 10,000 10,000 1 Chester County PA Industrial Development Authority Water Facilities Revenue (Aqua Pennsylvania Inc. Project) TOB VRDO 0.170% 6/7/13 (13) 15,935 15,935 Delaware County PA Authority Hospital Revenue (Crozer-Chester Medical Center Obligated Group) VRDO 0.130% 6/7/13 LOC 9,940 9,940 Delaware County PA Authority Hospital Revenue (Crozer-Chester Medical Center Obligated Group) VRDO 0.130% 6/7/13 LOC 2,520 2,520 Delaware County PA Authority Revenue (Haverford College) VRDO 0.100% 6/7/13 29,545 29,545 Delaware County PA GO 5.000% 10/1/13 2,900 2,946 Delaware County PA Industrial Development Authority Airport Facilities Revenue (United Parcel Service Inc.) VRDO 0.080% 6/3/13 34,500 34,500 1 Delaware County PA Industrial Development Authority Revenue (Aqua Pennsylvania Inc. Project) TOB VRDO 0.170% 6/7/13 (13) 2,515 2,515 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.130% 6/7/13 14,600 14,600 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.130% 6/7/13 16,500 16,500 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.130% 6/7/13 3,600 3,600 Delaware River Joint Toll Bridge Commission Pennsylvania & New Jersey Revenue 5.250% 7/1/13 (Prere.) 1,300 1,305 14 Pennsylvania Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.100% 6/7/13 LOC 31,825 31,825 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.160% 6/7/13 LOC 15,250 15,250 Emmaus PA General Authority Revenue VRDO 0.130% 6/7/13 LOC 72,300 72,300 Emmaus PA General Authority Revenue VRDO 0.140% 6/7/13 LOC 3,500 3,500 Emmaus PA General Authority Revenue VRDO 0.140% 6/7/13 LOC 3,100 3,100 Emmaus PA General Authority Revenue VRDO 0.140% 6/7/13 LOC 3,700 3,700 Emmaus PA General Authority Revenue VRDO 0.140% 6/7/13 LOC 7,500 7,500 Emmaus PA General Authority Revenue VRDO 0.140% 6/7/13 LOC 9,600 9,600 Emmaus PA General Authority Revenue VRDO 0.140% 6/7/13 LOC 1,200 1,200 Emmaus PA General Authority Revenue VRDO 0.140% 6/7/13 LOC 10,300 10,300 Emmaus PA General Authority Revenue VRDO 0.140% 6/7/13 LOC 12,000 12,000 Emmaus PA General Authority Revenue VRDO 0.140% 6/7/13 LOC 4,400 4,400 Emmaus PA General Authority Revenue VRDO 0.140% 6/7/13 LOC 8,000 8,000 Emmaus PA General Authority Revenue VRDO 0.140% 6/7/13 LOC 5,300 5,300 Emmaus PA General Authority Revenue VRDO 0.140% 6/7/13 LOC 6,900 6,900 Emmaus PA General Authority Revenue VRDO 0.140% 6/7/13 LOC 2,200 2,200 Emmaus PA General Authority Revenue VRDO 0.140% 6/7/13 LOC 1,200 1,200 Emmaus PA General Authority Revenue VRDO 0.140% 6/7/13 LOC 15,500 15,500 Geisinger Health System Authority of Pennsylvania Revenue (Penn State Geisinger Health System) VRDO 0.030% 6/3/13 5,895 5,895 Geisinger Health System Authority of Pennsylvania Revenue (Penn State Geisinger Health System) VRDO 0.030% 6/3/13 2,000 2,000 Geisinger Health System Authority of Pennsylvania Revenue (Penn State Geisinger Health System) VRDO 0.030% 6/3/13 20,900 20,900 Geisinger Health System Authority of Pennsylvania Revenue (Penn State Geisinger Health System) VRDO 0.030% 6/3/13 6,800 6,800 Geisinger Health System Authority of Pennsylvania Revenue (Penn State Geisinger Health System) VRDO 0.050% 6/3/13 2,880 2,880 Geisinger Health System Authority of Pennsylvania Revenue (Penn State Geisinger Health System) VRDO 0.060% 6/3/13 8,650 8,650 1 Geisinger Health System Authority of Pennsylvania Revenue TOB VRDO 0.140% 6/7/13 5,650 5,650 1 Geisinger Health System Authority of Pennsylvania Revenue TOB VRDO 0.140% 6/7/13 5,225 5,225 Haverford Township PA School District GO VRDO 0.120% 6/7/13 LOC 5,000 5,000 1 Hempfield PA School District GO TOB VRDO 0.120% 6/7/13 LOC 5,000 5,000 1 Lancaster County PA Hospital Authority Health System Revenue (Lancaster General Hospital Project) TOB VRDO 0.140% 6/7/13 3,410 3,410 Lancaster County PA Hospital Authority Revenue (Lancaster General Hospital Project) 5.500% 9/15/13 (Prere.) 2,950 2,995 Lancaster County PA Hospital Authority Revenue (Masonic Homes Project) VRDO 0.080% 6/3/13 LOC 3,600 3,600 Lehigh County PA General Purpose Authority Hospital Revenue (St. Luke’s Hospital of Bethlehem Project) 5.250% 8/15/13 (Prere.) 1,000 1,010 15 Pennsylvania Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Lehigh County PA General Purpose Authority Hospital Revenue (St. Luke’s Hospital of Bethlehem Project) 5.375% 8/15/13 (Prere.) 2,640 2,668 Lower Merion PA School District GO VRDO 0.100% 6/7/13 LOC 29,945 29,945 Lower Merion PA School District GO VRDO 0.110% 6/7/13 LOC 5,900 5,900 1 Luzerne County PA Industrial Development Authority Water Facility Revenue (Pennsylvania-American Water Co.) TOB VRDO 0.180% 6/7/13 (13) 5,000 5,000 Montgomery County PA GO 3.000% 10/1/13 2,000 2,018 Montgomery County PA Industrial Development Authority Revenue (Friends’ Central School Project) VRDO 0.130% 6/7/13 LOC 6,150 6,150 Montgomery County PA TRAN 1.250% 12/31/13 27,500 27,667 Moon Industrial Development Authority Pennsylvania Mortgage Revenue (Providence Point Project) VRDO 0.140% 6/7/13 LOC 57,255 57,255 1 Northampton County PA General Purpose Authority University Revenue (Lafayette College) TOB VRDO 0.130% 6/7/13 17,575 17,575 Northampton County PA General Purpose Authority University Revenue (Lafayette College) VRDO 0.120% 6/7/13 5,000 5,000 1 Northampton County PA General Purpose Authority University Revenue (Lehigh University) TOB VRDO 0.120% 6/7/13 LOC 6,500 6,500 Northampton County PA General Purpose Authority University Revenue (Lehigh University) VRDO 0.100% 6/7/13 3,700 3,700 1 Nuveen Pennsylvania Investment Quality Municipal Fund VRDP VRDO 0.230% 6/7/13 LOC 39,000 39,000 1 Nuveen Pennsylvania Premium Income Municipal Fund 2 VRDP VRDO 0.220% 6/7/13 LOC 15,000 15,000 1 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) TOB VRDO 0.130% 6/7/13 LOC 9,995 9,995 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PSEG Power LLC Project) VRDO 0.110% 6/7/13 LOC 14,600 14,600 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (Shipping port Project) FirstEnergy VRDO 0.080% 6/3/13 LOC 11,000 11,000 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (York Water Co. Project) VRDO 0.160% 6/7/13 LOC 5,000 5,000 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue 1.000% 7/1/13 97,375 97,441 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue 4.000% 7/1/14 12,000 12,493 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue VRDO 0.130% 6/7/13 LOC 20,800 20,800 1 Pennsylvania Economic Development Financing Authority Water Facilities Revenue (Aqua Pennsylvania Inc. Project) TOB VRDO 0.130% 6/7/13 (13) 9,900 9,900 16 Pennsylvania Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) 1 Pennsylvania Economic Development Financing Authority Water Facilities Revenue (Aqua Pennsylvania Inc. Project) TOB VRDO 0.240% 6/7/13 7,495 7,495 1 Pennsylvania Economic Development Financing Authority Water Facilities Revenue (Waste Management) TOB VRDO 0.130% 6/7/13 9,995 9,995 Pennsylvania GO 5.500% 6/1/13 1,350 1,350 Pennsylvania GO 3.000% 7/1/13 5,600 5,613 Pennsylvania GO 5.000% 8/1/13 4,000 4,032 Pennsylvania GO 5.000% 9/1/13 1,200 1,214 Pennsylvania GO 5.000% 11/1/13 9,645 9,837 Pennsylvania GO 4.000% 11/15/13 1,000 1,017 Pennsylvania GO 4.000% 2/1/14 (Prere.) 5,000 5,127 Pennsylvania GO 5.000% 2/1/14 (Prere.) 1,000 1,032 Pennsylvania GO 5.250% 2/1/14 1,000 1,034 Pennsylvania GO 5.000% 2/15/14 10,000 10,338 Pennsylvania GO 5.000% 3/15/14 8,920 9,257 Pennsylvania GO 1.000% 4/1/14 33,565 33,797 1 Pennsylvania GO TOB PUT 0.220% 8/1/13 19,490 19,490 1 Pennsylvania GO TOB VRDO 0.120% 6/7/13 5,000 5,000 1 Pennsylvania GO TOB VRDO 0.120% 6/7/13 11,455 11,455 1 Pennsylvania GO TOB VRDO 0.130% 6/7/13 2,200 2,200 1 Pennsylvania GO TOB VRDO 0.140% 6/7/13 12,820 12,820 Pennsylvania Higher Education Facilities Authority (University of Pennsylvania Health System) Revenue 5.000% 8/15/13 3,000 3,030 Pennsylvania Higher Educational Facilities Authority (St. Francis University Project) Revenue 6.250% 11/1/13 (Prere.) 3,460 3,546 Pennsylvania Higher Educational Facilities Authority College Revenue (Holy Family College Project) VRDO 0.110% 6/7/13 LOC 7,260 7,260 Pennsylvania Higher Educational Facilities Authority Revenue (Drexel University) VRDO 0.080% 6/3/13 LOC 3,305 3,305 Pennsylvania Higher Educational Facilities Authority Revenue (Drexel University) VRDO 0.120% 6/7/13 LOC 8,350 8,350 Pennsylvania Higher Educational Facilities Authority Revenue (Drexel University) VRDO 0.130% 6/7/13 LOC 5,650 5,650 1 Pennsylvania Higher Educational Facilities Authority Revenue (Foundation for Indiana University of Pennsylvania Student Housing) TOB VRDO 0.120% 6/7/13 LOC 1,800 1,800 Pennsylvania Higher Educational Facilities Authority Revenue (Gwynedd Mercy College) VRDO 0.110% 6/7/13 LOC 5,750 5,750 Pennsylvania Higher Educational Facilities Authority Revenue (St. Joseph’s University) VRDO 0.120% 6/7/13 LOC 14,000 14,000 Pennsylvania Higher Educational Facilities Authority Revenue (Thomas Jefferson University) VRDO 0.110% 6/7/13 LOC 18,040 18,040 Pennsylvania Higher Educational Facilities Authority Revenue (Thomas Jefferson University) VRDO 0.110% 6/7/13 LOC 14,535 14,535 1 Pennsylvania Higher Educational Facilities Authority Revenue (Trustees of the University of Pennsylvania) TOB VRDO 0.190% 6/7/13 5,000 5,000 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) VRDO 0.100% 6/7/13 60,680 60,680 17 Pennsylvania Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) 1 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue TOB VRDO 0.140% 6/7/13 4,570 4,570 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.120% 6/7/13 17,315 17,315 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.120% 6/7/13 7,950 7,950 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.130% 6/7/13 22,715 22,715 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.130% 6/7/13 17,505 17,505 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.130% 6/7/13 14,195 14,195 1 Pennsylvania Housing Finance Agency Single Family Mortgage TOB VRDO 0.180% 6/7/13 2,300 2,300 Pennsylvania Intergovernmental Cooperation Authority Special Tax Revenue (Philadelphia Funding Program) 5.000% 6/15/13 5,425 5,435 1 Pennsylvania Intergovernmental Cooperation Authority Special Tax Revenue (Philadelphia Funding Program) TOB VRDO 0.140% 6/7/13 5,050 5,050 Pennsylvania State University Revenue PUT 0.220% 6/1/13 80,000 80,000 1 Pennsylvania State University Revenue TOB VRDO 0.140% 6/7/13 6,095 6,095 1 Pennsylvania State University Revenue TOB VRDO 0.140% 6/7/13 1,900 1,900 1 Pennsylvania State University Revenue TOB VRDO 0.200% 6/7/13 LOC 25,750 25,750 Pennsylvania Turnpike Commission Oil Franchise Tax Revenue 5.250% 12/1/13 (Prere.) 1,730 1,774 1 Pennsylvania Turnpike Commission Revenue TOB VRDO 0.080% 6/3/13 (13) 1,200 1,200 1 Pennsylvania Turnpike Commission Revenue TOB VRDO 0.130% 6/7/13 LOC 9,920 9,920 1 Pennsylvania Turnpike Commission Revenue TOB VRDO 0.190% 6/7/13 5,195 5,195 Philadelphia Authority for Industrial Development Revenue (Gift of Life Donor Program) VRDO 0.110% 6/7/13 LOC 8,265 8,265 Philadelphia PA Airport Revenue VRDO 0.130% 6/7/13 LOC 23,390 23,390 Philadelphia PA Airport Revenue VRDO 0.130% 6/7/13 LOC 9,000 9,000 Philadelphia PA Authority for Industrial Development Educational Facilities Revenue (Chestnut Hill College Project) VRDO 0.130% 6/7/13 LOC 4,200 4,200 1 Philadelphia PA Authority for Industrial Development Revenue (Girard Estate Aramark Project) VRDO 0.170% 6/7/13 LOC 3,600 3,600 Philadelphia PA Authority for Industrial Development Revenue (Inglis House Project) VRDO 0.120% 6/7/13 11,000 11,000 Philadelphia PA Gas Works Revenue VRDO 0.110% 6/7/13 LOC 13,600 13,600 Philadelphia PA Gas Works Revenue VRDO 0.110% 6/7/13 LOC 10,600 10,600 Philadelphia PA Gas Works Revenue VRDO 0.120% 6/7/13 LOC 10,630 10,630 Philadelphia PA Gas Works Revenue VRDO 0.120% 6/7/13 LOC 50,000 50,000 Philadelphia PA GO VRDO 0.160% 6/7/13 LOC 55,000 55,000 1 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children’s Hospital of Philadelphia Project) TOB VRDO 0.140% 6/7/13 4,765 4,765 18 Pennsylvania Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children’s Hospital of Philadelphia Project) VRDO 0.060% 6/3/13 2,000 2,000 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children’s Hospital of Philadelphia Project) VRDO 0.060% 6/3/13 13,200 13,200 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children’s Hospital of Philadelphia Project) VRDO 0.060% 6/3/13 12,400 12,400 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children’s Hospital of Philadelphia Project) VRDO 0.060% 6/3/13 2,400 2,400 Philadelphia PA Industrial Development Authority Lease Revenue VRDO 0.110% 6/7/13 LOC 20,775 20,775 Philadelphia PA Industrial Development Authority Lease Revenue VRDO 0.110% 6/7/13 LOC 30,600 30,600 Philadelphia PA School District GO VRDO 0.100% 6/7/13 LOC 4,505 4,505 Philadelphia PA School District GO VRDO 0.120% 6/7/13 LOC 22,525 22,525 Philadelphia PA TRAN 1.000% 6/28/13 19,000 19,011 1 Philadelphia PA Water & Waste Water Revenue TOB VRDO 0.130% 6/7/13 (13) 45,210 45,210 1 Philadelphia PA Water & Waste Water Revenue TOB VRDO 0.130% 6/7/13 LOC 17,530 17,530 Philadelphia PA Water & Waste Water Revenue VRDO 0.100% 6/7/13 LOC 12,390 12,390 Ridley PA School District GO VRDO 0.120% 6/7/13 LOC 9,485 9,485 South Fork PA Hospital Authority Hospital Revenue (Conemaugh Valley Memorial Hospital Project) VRDO 0.120% 6/7/13 LOC 15,970 15,970 1 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) TOB VRDO 0.130% 6/7/13 9,970 9,970 Springfield PA School District GO 5.000% 3/15/14 (Prere.) 3,110 3,227 St. Mary Hospital Authority Health System Revenue (Catholic Health East Issue) VRDO 0.110% 6/7/13 LOC 18,415 18,415 St. Mary’s Hospital Authority Bucks County PA Revenue (Catholic Health Initiatives) VRDO 0.120% 6/7/13 9,300 9,300 State Public School Building Authority Pennsylvania School Revenue (North Allegheny School District Project) VRDO 0.120% 6/7/13 18,125 18,125 State Public School Building Authority Pennsylvania School Revenue (Philadelphia School District Project) 5.250% 6/1/13 (Prere.) 2,900 2,900 Swarthmore Borough Authority (Swarthmore College) Revenue 5.000% 9/15/13 1,500 1,521 Union County PA Higher Educational Facilities Financing Authority University Revenue (Bucknell University) VRDO 0.100% 6/7/13 4,100 4,100 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania (University Capital Project) RAN 2.000% 7/2/13 20,000 20,030 University of Pittsburgh PA Revenue CP 0.150% 6/3/13 25,000 25,000 University of Pittsburgh PA Revenue CP 0.150% 6/4/13 18,120 18,120 University of Pittsburgh PA Revenue CP 0.150% 7/1/13 20,000 20,000 University of Pittsburgh PA Revenue CP 0.160% 8/1/13 8,950 8,950 19 Pennsylvania Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) 1 University of Pittsburgh PA Revenue TOB VRDO 0.130% 6/7/13 5,395 5,395 Washington County PA Hospital Authority Revenue (Washington Hospital Project) VRDO 0.130% 6/7/13 LOC 8,235 8,235 Wilkes-Barre PA Finance Authority College Revenue (King’s College Project) VRDO 0.140% 6/7/13 LOC 9,825 9,825 York County PA Industrial Development Authority Revenue (Crescent Industries Inc. Project) VRDO 0.230% 6/7/13 LOC 2,815 2,815 2,520,115 Puerto Rico (2.3%) Puerto Rico Electric Power Authority Revenue 5.125% 7/1/13 (Prere.) 5,265 5,287 Puerto Rico GO 5.250% 7/1/13 (Prere.) 3,500 3,515 Puerto Rico GO 5.250% 7/1/13 (Prere.) 2,500 2,510 Puerto Rico Housing Finance Authority Capital Fund Program (Puerto Rico Public Housing Administration Projects) 4.650% 12/1/13 (Prere.) 10,095 10,318 Puerto Rico Housing Finance Authority Capital Fund Program (Puerto Rico Public Housing Administration Projects) 5.000% 12/1/13 (Prere.) 4,960 5,077 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.120% 6/7/13 8,250 8,250 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.120% 6/7/13 20,934 20,934 55,891 Total Tax-Exempt Municipal Bonds (Cost $2,576,006) 2,576,006 Other Assets and Liabilities (-5.1%) Other Assets 20,046 Liabilities (145,220) (125,174) Net Assets (100%) Applicable to 2,450,772,185 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 2,450,832 Net Asset Value Per Share $1.00 At May 31, 2013, net assets consisted of: Amount ($000) Paid-in Capital 2,450,840 Undistributed Net Investment Income — Accumulated Net Realized Losses (8) Net Assets 2,450,832 See Note A in Notes to Financial Statements. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2013, the aggregate value of these securities was $616,859,000, representing 25.2% of net assets. A key to abbreviations and other references follows the Statement of Net Assets. See accompanying Notes, which are an integral part of the Financial Statements. 20 Pennsylvania Tax-Exempt Money Market Fund Key to Abbreviations ARS—Auction Rate Security. BAN—Bond Anticipation Note. COP—Certificate of Participation. CP—Commercial Paper. FR—Floating Rate. GAN—Grant Anticipation Note. GO—General Obligation Bond. PUT—Put Option Obligation. RAN—Revenue Anticipation Note. TAN—Tax Anticipation Note. TOB—Tender Option Bond. TRAN—Tax Revenue Anticipation Note. VRDO—Variable Rate Demand Obligation. VRDP—Variable Rate Demand Preferred. (ETM)—Escrowed to Maturity. (Prere.)—Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. (15) Build America Mutual Assurance Company. The insurance does not guarantee the market value of the municipal bonds. LOC—Scheduled principal and interest payments are guaranteed by bank letter of credit. 21 Pennsylvania Tax-Exempt Money Market Fund Statement of Assets and Liabilities As of May 31, 2013 Market Value ($000) Assets Investments in Securities, at Value 2,576,006 Receivables for Investment Securities Sold 1,895 Receivables for Capital Shares Issued 8,596 Accrued Income Receivable 3,572 Other Assets 5,983 Total Assets 2,596,052 Liabilities Payables for Investment Securities Purchased 134,374 Payables for Capital Shares Redeemed 5,727 Other Liabilities 5,119 Total Liabilities 145,220 Net Assets 2,450,832 See Note A in Notes to Financial Statements. See accompanying Notes, which are an integral part of the Financial Statements. 22 Pennsylvania Tax-Exempt Money Market Fund Statement of Operations Six Months Ended May 31, 2013 ($000) Investment Income Income Interest 1,835 Total Income 1,835 Expenses The Vanguard Group—Note B Investment Advisory Services 298 Management and Administrative 1,302 Marketing and Distribution 363 Custodian Fees 17 Shareholders’ Reports 5 Trustees’ Fees and Expenses 2 Total Expenses 1,987 Expense Reduction—Note B (353) Net Expenses 1,634 Net Investment Income 201 Realized Net Gain (Loss) on Investment Securities Sold 16 Net Increase (Decrease) in Net Assets Resulting from Operations 217 See accompanying Notes, which are an integral part of the Financial Statements. 23 Pennsylvania Tax-Exempt Money Market Fund Statement of Changes in Net Assets Six Months Ended Year Ended May 31, November 30, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 201 700 Realized Net Gain (Loss) 16 115 Net Increase (Decrease) in Net Assets Resulting from Operations 217 815 Distributions Net Investment Income (201) (700) Realized Capital Gain — — Total Distributions (201) (700) Capital Share Transactions (at $1.00) Issued 978,090 1,561,173 Issued in Lieu of Cash Distributions 195 679 Redeemed (1,001,268) (1,736,971) Net Increase (Decrease) from Capital Share Transactions (22,983) (175,119) Total Increase (Decrease) (22,967) (175,004) Net Assets Beginning of Period 2,473,799 2,648,803 End of Period 2,450,832 2,473,799 See accompanying Notes, which are an integral part of the Financial Statements. 24 Pennsylvania Tax-Exempt Money Market Fund Financial Highlights Six Months Ended For a Share Outstanding May 31, Year Ended November 30, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period $1.00 $1.00 $1.00 $1.00 $1.00 $1.00 Investment Operations Net Investment Income .0001 .0003 .001 .001 .005 .024 Net Realized and Unrealized Gain (Loss) on Investments — Total from Investment Operations .0001 .0003 .001 .001 .005 .024 Distributions Dividends from Net Investment Income (.0001) (.0003) (.001) (.001) (.005) (.024) Distributions from Realized Capital Gains — Total Distributions (.0001) (.0003) (.001) (.001) (.005) (.024) Net Asset Value, End of Period $1.00 $1.00 $1.00 $1.00 $1.00 $1.00 Total Return 1 0.01% 0.03% 0.06% 0.12% 0.50% 2.42% Ratios/Supplemental Data Net Assets, End of Period (Millions) $2,451 $2,474 $2,649 $3,007 $3,328 $3,867 Ratio of Expenses to Average Net Assets 0.13% 2 0.15% 2 0.16% 2 0.17% 0.17% 3 0.11% 3 Ratio of Net Investment Income to Average Net Assets 0.02% 0.03% 0.06% 0.12% 0.51% 2.39% The expense ratio and net income ratio for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 The ratio of total expenses to average net assets before an expense reduction was 0.16% for 2013, 0.16% for 2012, and 0.17% for 2011. See Note B in Notes to Financial Statements. 3 Includes fees to participate in the Treasury Temporary Guarantee Program for Money Market Funds of 0.04% for 2009 and 0.01% for 2008. See accompanying Notes, which are an integral part of the Financial Statements. 25 Pennsylvania Tax-Exempt Money Market Fund Notes to Financial Statements Vanguard Pennsylvania Tax-Exempt Money Market Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in debt instruments of municipal issuers whose ability to meet their obligations may be affected by economic and political developments in the state. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued at amortized cost, which approximates market value. 2. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (November 30, 2009–2012), and for the period ended May 31, 2013, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 3. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. 4. Other: Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At May 31, 2013, the fund had contributed capital of $301,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.12% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. Vanguard and the board of trustees have agreed to temporarily limit certain net operating expenses in excess of the fund’s daily yield so as to maintain a zero or positive yield for the fund. Vanguard and the board of trustees may terminate the temporary expense limitation at any time. For the period ended May 31, 2013, Vanguard’s expenses were reduced by $353,000 (an effective annual rate of 0.03% of the fund’s average net assets). C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
